This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was charged *Page 723 
with robbery and counsel was appointed to represent him. He elected a trial by jury, was found guilty and given an indeterminate sentence not to exceed five years. He complains that he was convicted on perjured testimony, that he lacked witnesses who were not available at the time of trial, that he was convicted on circumstantial evidence plus his past record, that he was innocent and that it was a case of "mistaken identity". None of these allegations is sufficient to establish a denial of constitutional rights. As we have repeatedly said, an application for habeas corpus may not be made to serve the purpose of an appeal.
Application denied, without costs.